Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JULY 31, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION REPORTSFINANCIAL AND OPERATIONAL RESULTS FOR THE 2 OKLAHOMA CITY, OKLAHOMA, JULY 31, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced financial and operating results for the 2008 second quarter.For the quarter, Chesapeake’s adjusted net income to common shareholders was $479 million ($0.89 per fully diluted common share) and adjusted ebitda was $1.435 billion, increases of 40% and 23%, respectively, over the 2007 second quarter. Chesapeake’s adjusted net income to common shareholders excludes the following items that are typically not included in published estimates of the company’s financial results by certain securities analysts: · an unrealized noncash after-tax mark-to-market (MTM) loss of $2.085 billion from future period natural gas, oil and interest rate hedges primarily as a result of higher natural gas and oil prices as of June 30, 2008 compared to March 31, 2008; and · a reduction of net income available to common shareholders of $43 million resulting from exchanges of the company’s preferred stock for common stock that reduced future preferred stock dividend payment requirements. Including the items noted above, Chesapeake reported a net loss to common shareholders during the quarter of $1.649 billion (a loss of $3.17 per fully diluted common share), operating cash flow of $1.443 billion (defined as cash flow from operating activities before changes in assets and liabilities) and negative ebitda of $1.971 billion (defined as net income (loss) before income taxes, interest expense, and depreciation, depletion and amortization expense) on negative revenue of $455 million and production of 212 billion cubic feet of natural gas equivalent (bcfe). Recent extreme volatility in natural gas and oil prices has created wide swings in the MTM value of Chesapeake’s hedges.For example, from June 30, 2008 to July 25, 2008, the MTM value of the company’s hedges moved in the company’s favor by approximately $4.7 billion.Should prices on September 30, 2008 be the same as prices on July 25, 2008, substantially all of the 2008 second quarter unrealized MTM loss would be reversed and reported as a unrealized MTM gain in the 2008 third quarter.Because of such pricing volatility and in order to secure strong and predictable profit margins, Chesapeake prefers to hedge much of its exposure to natural gas and oil price swings on a rolling 24-month basis.Chesapeake’s hedging agreements have been structured so that cash margin requirements are generally not required by the 22 counterparties it uses to hedge its production. A reconciliation of operating cash flow, ebitda, adjusted ebitda and adjusted net income to comparable financial measures calculated in accordance with generally accepted accounting principles is presented on pages 16 – 19 of this release. Key Operational and Financial Statistics Summarized The table below summarizes Chesapeake’s key results during the 2008 second quarter and compares them to results during the 2008 first quarter and the 2007 second quarter.The 2008 second quarter results reflect the sale of 47 million cubic feet of natural gas equivalent (mmcfe) per day of production in a volumetric production payment (VPP) transaction as of May 1, 2008. Three Months Ended: 6/30/08 3/31/08 6/30/07 Average daily production (in mmcfe) 2,328 2,244 1,868 Natural gas as % of total production 92 92 92 Natural gas production (in bcf) 195.0 187.8 156.1 Average realized natural gas price ($/mcf) (a) 8.18 9.05 7.97 Oil production (in mbbls) 2,816 2,746 2,324 Average realized oil price ($/bbl) (a) 76.96 74.73 65.37 Natural gas equivalent production (in bcfe) 211.9 204.2 170.0 Natural gas equivalent realized price ($/mcfe) (a) 8.55 9.33 8.21 Natural gas and oil marketing income ($/mcfe) .12 .11 .11 Service operations income ($/mcfe) .04 .03 .07 Production expenses ($/mcfe) (1.03 ) (.98 ) (.90 ) Production taxes ($/mcfe) (.41 ) (.37 ) (.31 ) General and administrative costs ($/mcfe) (b) (.38 ) (.29 ) (.25 ) Stock-based compensation ($/mcfe) (.10 ) (.09 ) (.07 ) DD&A of natural gas and oil properties ($/mcfe) (2.47 ) (2.52 ) (2.60 ) D&A of other assets ($/mcfe) (.19 ) (.18 ) (.23 ) Interest expense ($/mcfe) (a) (.36 ) (.43 ) (.54 ) Operating cash flow ($ in millions) (c) 1,443 1,512 1,076 Operating cash flow ($/mcfe) 6.81 7.40 6.33 Adjusted ebitda ($ in millions) (d) 1,435 1,570 1,167 Adjusted ebitda ($/mcfe) 6.77 7.69 6.86 Net income (loss) to common shareholders ($ in millions) (1,649 ) (143 ) 492 Earnings (loss) per share – assuming dilution ($) (3.17 ) (.29 ) 1.01 Adjusted net income to common shareholders ($ in millions) (e) 479 561 342 Adjusted earnings per share – assuming dilution ($) .89 1.09 .71 (a) includes the effects of realized gains or (losses) from hedging, but does not include the effects of unrealized gains or (losses) from hedging (b) excludes expenses associated with noncash stock-based compensation (c) defined as cash flow provided by operating activities before changes in assets and liabilities (d) defined as net income (loss) before income taxes, interest expense, and depreciation, depletion and amortization expense, as adjusted to remove the effects of certain items detailed on page 18 (e) defined as net income (loss) available to common shareholders, as adjusted to remove the effects of certain items detailed on page 18 Chesapeake Becomes the Largest Producer of Natural Gas in the U.S.; Natural Gas and Oil Production Sets Record for 28th Consecutive
